UNITED STATES DISTRICT COURT                                         IlJSDCSDNY
SOUTHERN DISTRICT OF NEW YORK                                        i DOCUMENT
                                                                     !
                                                                    .; ELECTRONICALLY. .FILED
   STATE OF NEW YORK, et al.,                                       .;

                                                                    ·;DOC#:            ·· 1~   / •

                                  Plaintiffs,
                                                                    .; ;,JATE FILED:    i;J 1
                                                                    I'      ,::.._..            .

                        V.
                                                      No. 19-cv-05434 (VM) (RWL)

   DEUTSCHE TELEKOM AG, et al.,

                                  Defendants.


                                                     ORDER

               The named defendants, Deutsche Telekom AG et al., in the above matter shall

utilize Courtroom Connect for the purpose of connecting to the internet while at trial during the

period of December 2, 2019 until January 3, 2020.


SO ORDERED

Dated:   ~ ,11/H~W/fj
